Citation Nr: 0638646	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-38 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for VA benefits. 




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel









INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.



FINDING OF FACT

The veteran had no recognized service as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the United States of America.


CONCLUSION OF LAW

There is no legal authority for entitlement to VA benefits 
for the appellant.  38 U.S.C.A. §§ 101(2), 107, 1521, 
5107(a), 5107A (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.40, 3.41 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006)).

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).

Moreover, the regulations provide that VA will refrain from 
providing assistance in obtaining evidence when the appellant 
is ineligible for the benefit sought "because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal entitlement."  38 C.F.R. § 3.159(d).  

As the law (i.e., the appellant's basic eligibility) is 
dispositive in the instant claim, the VCAA is not applicable.

The appellant has alleged that he served from May 7, 1942, to 
June 30, 1946, as a member of the 44th Hunters ROTC attached 
to the 342nd Inf. 86th Div. AUS wherein he was a Private First 
Class.  

The appellant specifically contends that he is entitled to 
nonservice-connected pension benefits.  The provisions of 38 
U.S.C.A. §§ 1521 and 1541 set forth as requirements for 
nonservice-connected disability pension or death pension that 
the person who served during military service be a 
"veteran" of a period of war.  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203.

In December 2004, the National Personnel Records Center 
(NPRC) certified that the appellant had no recognized service 
as a member of the Philippine Commonwealth Army including in 
the recognized guerrillas, in the service of the United 
States of America.  

The Board has no reason to question the service department 
certification and it appears that the certification contains 
needed information as to length, time, and character of 
service, and is genuine and the information contained in it 
is accurate.

It should be noted, moreover, that even had he had recognized 
guerrilla service, this would not have otherwise qualified 
him for the requested benefit.  In that regard, the revisions 
in the regulations which he has cited from 2003 did not alter 
the basic premise with regard to appellants who had no 
certified service.

Under pertinent regulations, service before July 1, 1946, in 
the organized military forces of the Government of the 
Commonwealth of the Philippines (Regular Philippine Army) 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941, including service as a 
recognized guerrilla, does not constitute active military, 
naval or air service qualifying for VA nonservice-connected 
pension benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

Because the law precludes basic eligibility for VA benefits 
based on his lack of appropriate service, his claim is denied 
as a matter of law.



ORDER

The appellant has failed to meet the basic eligibility 
requirements for VA benefits and his claim is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


